The certificate of the trial judge, which is attached to the bill of exceptions, certifies merely that "the same is a true statement of movant's contentions," but nowhere certifies that such bill of exceptions is true. Under repeated rulings by this court, there ought now to be no lack of a clear and full understanding of the law which imperatively demands that every bill of exceptions be certified by the trial judge to be true, in order that the Supreme Court may have jurisdiction. In the absence of such certificate, the Supreme Court is without jurisdiction of the writ of error and the same must be dismissed. Houston v. Postell, 141 Ga. 792
(82 S.E. 148); White v. Strickland, 145 Ga. 356 (89 S.E. 333);  Cady v. Cady, 161 Ga. 556 (131 S.E. 282), and cit.;  Bell v. Stephens, 172 Ga. 610 (158 S.E. 327);  Blackley v. Bell, 187 Ga. 702 (1 S.E.2d 676);  Etheridge v. Henderson, 188 Ga. 189 (3 S.E.2d 674);  MacNeill v. Maddox, 194 Ga. 802 (22 S.E.2d 653).
Writ of error dismissed. Bell, C. J., Jenkins, P. J., Atkinson and Wyatt, JJ., concur.
                        No. 15177. JUNE 7, 1945.